Abatement Order filed September 3, 2020.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-19-00865-CV
                                   ____________

        GREEN VALLEY PLACE COMMUNITY IMPROVEMENT
         ASSOCIATION D/B/A GREEN VALLEY ESTATES, CIA AND
          JACQUELINE JOHNSON, REGINALD JOHNSON, LINDA
       WILLIAM, JESSE PATRICK, KAREN ROBINSON, AND DERRICK
                          REED, Appellants

                                         V.

       DEBRA DE SHAZOR AND JOHNNY DE SHAZOR, Appellees


                    On Appeal from the 458th District Court
                           Fort Bend County, Texas
                    Trial Court Cause No. 17-DCV-243730A

                            ABATEMENT ORDER

      Appellees have filed three unopposed motions to extend time to file their
brief because the parties have settled. We issue the following order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
parties file a motion to dismiss the appeal or other dispositive motion. The court
will also consider an appropriate motion to reinstate the appeal filed by any party,
or the court may reinstate the appeal on its own motion.



                                             PER CURIAM



Panel Consists of Chief Justice Frost and Justices Wise and Bourliot.